COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:                 01-15-00036-CV
Style:                        Russell Ham
                              v William Stephens, et al
                  *
Date motion filed :           May 18, 2015
Type of motion:                Motion to Suspend Texas Rule of Appellate Procedure 9.3
Party filing motion:          Appellant
Ordered that motion is:       Denied as moot. Appellant is not required to file copies of his brief with the Court.


Judge's signature: /s/ Harvey Brown

                       Acting individually        Acting for the Court


Date:    June 1, 2015




November 7, 2008 Revision